Case 1:17-cr-00020-JPJ-PMS Document 851 Filed 06/10/20 Page 1 of 6 Pageid#: 7831




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF VIRGINIA
                           ABINGDON DIVISION


  UNITED STATES OF AMERICA                      )
                                                )
                                                )     Case No. 1:17CR00020-007
                                                )
  v.                                            )     OPINION AND ORDER
                                                )
  WALTER L. SEXTON,                             )     By: James P. Jones
                                                )     United States District Judge
                     Defendant.                 )

       Jeb T. Terrien, Assistant United States Attorney, Harrisonburg, Virginia, for
 United States; John T. Stanford, Assistant Federal Public Defender, Abingdon,
 Virginia, for Defendant.

       The defendant, a federal inmate previously sentence by this court, has filed a

 motion by counsel seeking compassionate release from his sentence. The motion is

 filed pursuant to 18 U.S.C. § 3582(c)(1)(A), as amended by the First Step Act of

 2018, Pub. L. No. 115-391, § 603, 132 Stat. 5194, 5239 (2018), which permits a

 reduction in sentence after considering the factors set forth in 18 U.S.C. § 3553(a)

 and if the court finds “extraordinary and compelling reasons warrant such a

 reduction” and the reduction “is consistent with applicable policy statements issued

 by the Sentencing Commission.” The defendant’s motion has been fully briefed and

 is ripe for decision.
Case 1:17-cr-00020-JPJ-PMS Document 851 Filed 06/10/20 Page 2 of 6 Pageid#: 7832




                                           I.

       Sexton was sentenced by this court on March 21, 2018, after pleading guilty

 to conspiring to possess with intent to distribute 500 grams or more of

 methamphetamine, in violation of 21 U.S.C. §§ 846 and 841(b)(1)(A). He was

 determined to have a sentencing guideline range of 87 months to 108 months, based

 on a total offense level of 29 and a criminal history category of I, and the court

 sentenced him to 87 months imprisonment. His present projected release date is

 June 26, 2024, with a halfway house eligibility date of December 26, 2023. Sexton

 has been diagnosed as pre-diabetic, and he continues to receive treatment for an old

 back injury and GERD symptoms while incarcerated. Presentence Investigation

 Report (PSR) ¶ 308, ECF No. 545; Bureau of Prisons Health Services Clinical

 Encounter 1, ECF No. 842. Sexton is incarcerated at FCI Beckley, in Beaver, West

 Virginia.

       Sexton requested compassionate release from the Bureau of Prisons on April

 25, 2020, on the grounds that he was 68-years old, with high blood pressure, “high

 sugar,” arthritis, and “had cancer and surgery 30-months ago.” Mot. 3, ECF No.

 830. On May 4, 2020, Sexton filed with the court a pro se motion for compassionate

 release based on his health conditions. The court appointed the Federal Public

 Defender for this District to represent Sexton and granted leave to file a supplemental




                                          -2-
Case 1:17-cr-00020-JPJ-PMS Document 851 Filed 06/10/20 Page 3 of 6 Pageid#: 7833




 motion. In the supplemental motion filed by counsel on May 19, 2020, it was argued

 that his health conditions may be negatively impacted by the coronavirus.

        In its response filed May 21, 2020, the United States argued that Sexton had

 not exhausted his administrative remedies because he filed his compassionate release

 motion under § 3582(c)(1)(A) before 30 days had lapsed from his request to the

 Warden. The government also noted that the Bureau of Prisons had no record of the

 alleged request. It contended that the Bureau of Prisons has adopted adequate

 policies to protect inmates and staff from infection, and Sexton’s health conditions

 do not create exceptional circumstances to warrant a sentence reduction.

       In a reply filed by counsel, Sexton reiterated that the combination of his health

 conditions with his age increases his risks of contracting COVID-19 if he becomes

 infected with the coronavirus, which amounts to extraordinary and compelling

 reasons to reduce his sentence and release him to his elderly mother.             The

 government filed a supplemental response on May 29, 2020, in which it claimed that

 the Warden had concurred with an internal assessment that Sexton does not meet the

 criteria for a reduction in sentence. The government did not supply a copy of the

 Bureau of Prisons memorandum, and there is no evidence that the Warden made this

 decision within 30 days of April 25, 2020.




                                          -3-
Case 1:17-cr-00020-JPJ-PMS Document 851 Filed 06/10/20 Page 4 of 6 Pageid#: 7834




                                              II.

        The court may grant a § 3582(c)(1)(A) motion by an inmate “after the

 defendant has fully exhausted all administrative rights to appeal a failure of the

 Bureau of Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days

 from the receipt of such a request by the warden of the defendant’s facility,

 whichever is earlier.”      § 3582(c)(1)(A).        While exhaustion of administrative

 remedies here is not a jurisdictional issue,1 it is a mandatory condition that when

 “properly invoked . . . must be enforced.” Hamer v. Neighborhood Hous. Servs. of

 Chi., 138 S. Ct. 13, 17 (2017).

        Thirty days have now elapsed since the BOP received Sexton’s compassionate

 release request on April 25, 2020, and there is no evidence that the Warden

 responded within 30 days. Therefore, Sexton’s request is ripe for my consideration.

 The U.S. Sentencing Guidelines Manual (“USSG”) advises that a court should




        1
           In considering § 3582(c)(2), a separate subsection setting forth another exception
 to the rule that a district court may not modify a sentence once imposed, the Fourth Circuit
 held that the lack of a prerequisite to a motion for reduction in sentence does not raise a
 jurisdictional issue. United States v. May, 855 F.3d 271, 274–75 (4th Cir. 2017) (holding
 that “[t]he Supreme Court requires Congress to ‘clearly state[] that a threshold limitation
 on a statute’s scope shall count as jurisdictional’ before a court can treat the limitation as
 such”) (quoting Arbaugh v. Y & H Corp., 546 U.S. 500, 515–16 (2006)). I find this
 reasoning persuasive as to the sister exception contained in § 3582(c)(1)(A).




                                             -4-
Case 1:17-cr-00020-JPJ-PMS Document 851 Filed 06/10/20 Page 5 of 6 Pageid#: 7835




 consider three issues before turning to the factors set forth in 18 U.S.C. § 3553(a),

 to the extent that they are applicable: (1) whether extraordinary and compelling

 reasons warrant the reduction; (2) whether the inmate is a danger to the community,

 as provided in 18 U.S.C. § 3142(g); and (3) whether such a reduction is consistent

 with the Sentencing Commission’s policy statement. USSG § 1B1.13.

       Sexton is now 66 years old.2 He graduated high school and later obtained a

 number of electrical work certifications. Sexton intends to reside with his elderly

 mother at his home in Galax, Virginia, if he is released. Although Sexton plans to

 care for her, his mother has numerous health problems that put her at risk if she

 becomes infected with the coronavirus. Sexton has a limited criminal history,

 specifically unlawful possession of a gun and assault. He has followed prison

 disciplinary rules while incarcerated. Sexton has a long substance abuse history. He

 started with marijuana and eventually expanded to cocaine, pain pills, and

 methamphetamine. Pretrial services reported that Sexton failed to comply with the

 court-ordered conditions of release when he tested positive for methamphetamine

 use although he was otherwise compliant. His prison medical records do not

 corroborate serious medical problems. His most recent medical examination, on

 May 5, 2020, indicated that his GERD symptoms were satisfactorily controlled by

 medication, while he did have complaints of back and other orthopedic pain. His


       2
           Not 68 as alleged in his pro se motion. PSR 3, ECF No. 545.
                                           -5-
Case 1:17-cr-00020-JPJ-PMS Document 851 Filed 06/10/20 Page 6 of 6 Pageid#: 7836




 hemoglobin A1c test showed him to be pre-diabetic, and he was “counseled

 extensively on diet.” Suppl. Mot. Ex. 3, Bureau of Prisons Health Services Clinical

 Encounter 1, ECF No. 842. These records do not appear to make him particularly

 vulnerable to Covid-19.

       The facts supporting his conviction are serious in nature. Sexton was involved

 in a large scale, multi-state drug distribution organization of ice methamphetamine,

 also known as “crystal meth.” Sexton was not a high-level dealer, but there is

 evidence that he was a middle-man supplier for street-level dealers. It was stipulated

 in his Plea Agreement that Sexton was accountable for at least 500 grams of ice

 methamphetamine, although the PSR found him accountable for “at least 765.45

 grams of Ice methamphetamine.” PSR ¶ 113, ECF No. 545. He has served less than

 one-third of his 87-month sentence.

       Considering these facts and the § 3553(a) factors, including the need for

 deterrence and to protect the public, I find that Sexton is not qualified for such

 extraordinary relief.

                                             III.

       For the reasons stated, it is ORDERED that the defendant’s motion, ECF No.

 830, is DENIED.

                                                ENTER: June 10, 2020

                                                /s/ JAMES P. JONES
                                                United States District Judge
                                          -6-
